This case was argued and submitted at the same time as State v. Young, ante, 300, 279 N.W. 251. Precisely the same questions are involved in this case as were involved there. The records in the two cases are identical. On the authority of the decision in State v. Young the order appealed from is reversed, and the cause is remanded for further proceedings conformable to law.
BURR, NUESSLE, and MORRIS, JJ., and GRIMSON, Dist. J., concur.
SATHRE, J., being disqualified, did not participate, Hon. G. GRIMSON, Judge of the Second Judicial District, sitting in his stead. *Page 311